Appeal from a judgment of the Erie County Court (Thomas P. Franczyk, J.), rendered September 15, 2014. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated, as a class E felony.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
*1342Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of felony driving while intoxicated (Vehicle and Traffic Law §§ 1192 [3]; 1193 [1] [c] [i] [A]). Even assuming, arguendo, that defendant did not knowingly and voluntarily waive the right to appeal the severity of the sentence (see generally People v Maracle, 19 NY3d 925, 928 [2012]), we reject defendant’s contention that the sentence is unduly harsh and severe.
Present — Carni, J.P., Lindley, NeMoyer, Troutman and Scudder, JJ.